Citation Nr: 0935311	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right ear ruptured eardrum.

4.  Entitlement to service connection for posttraumatic 
stress disorder.

5.  Entitlement to service connection for depression, to 
include as secondary to bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

In August 2007, the Veteran submitted additional evidence, 
and in August 2009, his representative provided a waiver of 
the Veteran's right to have the RO readjudicate his claims 
with the additional evidence.  See 38 C.F.R. § 20.1304(c) 
(2008).

The issue of service connection for posttraumatic stress 
disorder (PTSD) is addressed in the remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that bilateral hearing loss is not related to active duty 
service. 

2.  The competent medical evidence of record demonstrates 
that tinnitus is not related to military service and is not 
proximately due to or the result of a service-connected 
disability.  

3.  The competent medical evidence of record demonstrates 
that residuals of a right ear ruptured eardrum is not related 
to active duty service.

4.  The competent medical evidence of record demonstrates 
that depression is not related to military service and is not 
proximately due to or the result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.385 (2008). 

2.  Tinnitus was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Residuals of a right ear ruptured eardrum were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  

4.  Depression was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the Veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the Veteran by making 


reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to the initial adjudication of the Veteran's claims, an 
August 2004 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187.  Although the letter did not notify the 
Veteran of the assignment of effective dates or disability 
evaluations, any notice error is harmless because the claims 
are being denied, and thus no rating or effective date will 
be assigned with respect to any claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  The letter also 
essentially requested that the Veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, 
Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA is required to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  Although no examination was provided regarding the 
Veteran's claims in this case, none is required.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the inservice 
event, injury, or disease, or with another service-connected 
disability.  38 


C.F.R. § 3.159(c)(4).  Here, as will be discussed further 
below, the evidence of record does not indicate that 
bilateral hearing loss, tinnitus, residuals of a right 
ruptured eardrum, or depression may be related to service or 
a service-connected disability.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006) (noting that the third element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and active service, 
including equivocal or non-specific medical evidence or 
credible lay evidence of continuity of symptomatology).  
Although the Veteran has reported that he underwent a right 
ear surgery in either the 1980's or in 1992, he has not 
identified any private or VA treatment records relevant to 
this surgery.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that the duty to assist is not always a one-
way street, and that the Veteran cannot passively wait for 
help where he may or should have information that is 
essential in obtaining evidence).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309. 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 


circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

I.  Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral 
hearing loss.  He attributes his current bilateral hearing 
loss to one occasion of noise exposure on a rifle range and 
noise exposure from artillery shelling on his base during 
service.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Historically, the Veteran served on active duty from February 
1966 to February 1968.  His report of separation, Form DD 
214, listed his inservice specialty as a light vehicle 
driver.  

The Veteran's enlistment examination was conducted in 
September 1965.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
25 (35)
25 (35)
35 (40)
LEFT
10 (25)
10 (20)
25 (35)
25 (35)
30 (35)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

The enlistment examination report concluded with a diagnosis 
of defective hearing, and the hearing portion of Veteran's 
"PULHES" profile was recorded as "2."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  A February 1966 stamp 
on the enlistment examination reflects that there were "[n]o 
additional defects discovered on physical inspection" and 
the Veteran was deemed "[f]it for military duty."  In a 
September 1965 report of medical history, the Veteran denied 
ear nose and throat trouble, but reported a history of 
running ears.  He noted no ear trouble in the preceding two 
to three years.

The Veteran's service treatment records are completely silent 
as to any complaints or findings of hearing loss.  The 
Veteran's separation examination was conducted in December 
1967.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
-
15
LEFT
0
5
30
-
30

The separation examination listed the hearing portion of the 
Veteran's "PULHES" profile as a "2."  In a report of 
medical history, completed at that time, the Veteran denied a 
history of hearing loss.  A January 1968 statement of medical 
condition, signed by the Veteran, reflects that there was no 
change in the Veteran's medical condition since his last 
separation examination.

In August 2004, the Veteran filed the present claim for 
entitlement to service connection for bilateral hearing loss.  
A VA treatment record from September 2004 reveals the 
Veteran's complaints of having a hearing problem.  The 
Veteran also reported that he had a right ear tympanic 
membrane reconstruction in the 1980's.  Physical examination 
revealed the right ear to be within normal limits, but 
indicated that the left ear tympanic membrane was red with a 
milky fluid level.  

A November 2005 private medical treatment record reveals a 
diagnosis of noise-induced bilateral sensorineural hearing 
loss.  The Veteran reported that he had decreased hearing for 
20 years or more, and described the hearing loss as moderate 
and muffled.  He noted noise exposure during military 
service, but did not elaborate on the noise that he was 
reportedly exposed to.  He also stated that he had right ear 
surgery in 1992.  Physical examination was normal, except for 
a well-healed right tympanoplasty.  The private physician 
performed a tympanogram and an audiogram.  However, the 
results of the audiogram are in the form of uninterpreted 
puretone audiometry graphs, and are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data).  However, speech 
discrimination scores of 80 percent in the right ear and 84 
percent in the left ear were reported.  The physician stated 
that the tympanometry showed abnormal middle ear function in 
the left ear and normal middle ear function in the right ear.  
The physician also indicated that the 


audiometry showed a mild falling to severe profound mixed-
type hearing loss in the right ear and a mild falling to 
moderate severe essential sensorineural hearing loss in the 
left ear.  Speech discrimination was noted to be good, 
bilaterally.

A July 2007 private treatment record notes the Veteran's 
complaints of hearing loss.  In addition, the Veteran 
reported that, on one occasion during service, he took 75 
members of the Vietnamese Navy to a rifle range and spent the 
entire day there with no ear protection.  He stated that he 
believed his bilateral hearing loss was caused by exposure to 
noise at the rifle range and the artillery shelling at the 
base.

In this case, the Veteran's entrance examination report, 
dated in September 1965, noted that he had pre-existing 
hearing loss at the time he entered into military service.  
Accordingly, the Board finds that this condition was noted at 
entrance into service, and the presumption of soundness does 
not apply.  See 38 U.S.C.A. § 1111 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 


U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  However, the 
portion of the regulation that was changed is inapplicable to 
the Veteran's claim.  The applicable portion of this 
regulation remains as it was at the time of the Veteran's 
claim.  Therefore, all due process requirements were met in 
this regard, and there is no prejudice to the Veteran's claim 
in proceeding with adjudication of his appeal.

After reviewing the Veteran's claims folder, the Board finds 
that there is no evidence that the Veteran's pre-existing 
hearing loss underwent an increase in severity during 
service.  A review of his service medical records is 
completely silent as to any complaints of or treatment for 
bilateral hearing loss.  In addition, comparison of the 
puretone thresholds, in decibels, of the audiological 
findings on his entrance and separation examination indicate 
that the Veteran's hearing acuity improved in all decibel 
levels.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) (38 U.S.C.A. § 1153 requires an increase in the 
severity of the preexisting condition, as distinguished from 
the mere recurrence of manifestations of the pre-service 
condition.); see Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Additionally, there is no evidence of any postservice 
treatment having been sought for this hearing loss for more 
than 36 years following the Veteran's discharge form military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service 


connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Finally, 
there is no competent medical evidence of record indicating 
that the Veteran's bilateral hearing loss was incurred or 
aggravated by active military service.  Thus, the evidence 
does not show that the Veteran's pre-existing bilateral 
hearing loss worsened during service.

Since there is no competent evidence that the bilateral 
hearing loss worsened in service, the Board finds that 
presumption of aggravation does not arise.  See 38 U.S.C.A. 
§§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 
Vet. App. 204, 206-207 (1991).  The presumption of 
aggravation applies where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder, 1 
Vet. App. at 207.  However, as explained above, there is no 
competent evidence of worsening of the pre-existing bilateral 
hearing loss in service.  See Wagner, 370 F. 3d. at 1096.

The Veteran has provided statements indicating his belief 
that his current bilateral hearing loss is related to active 
duty service.  The Veteran's statements are competent 
evidence as to events and observations.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, the testimony and 
statements are not competent evidence as to the etiology of 
the any current disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
Veteran is not a physician, his statements are not competent 
evidence that his current bilateral hearing loss is related 
to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the absence of competent medical evidence that the 
Veteran's current bilateral hearing loss was incurred in or 
aggravated by his military service, the preponderance of the 
evidence is against the Veteran's claim for service 
connection 


for bilateral hearing loss.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

II.  Tinnitus and Right Ear Ruptured Eardrum

The Veteran also alleges that service connection is warranted 
for tinnitus and residuals of a right ear ruptured eardrum.  

The Veteran's service treatment records are negative for any 
complaints of or treatment for tinnitus or a right eardrum 
disorder.  Although the Veteran's September 1965 entrance 
examination indicates that the Veteran had defective hearing, 
his ears were otherwise normal.  In a report of medical 
history, completed at that time, the Veteran reported a 
history of running ears, but noted that he had no ear trouble 
for the prior two to three years.  In addition, the Veteran 
denied ear nose and throat trouble.  A December 1967 
separation examination also reflects that the Veteran's ears 
were normal.  In a report of medical history, completed at 
that time, the Veteran denied ear nose and throat trouble.  A 
January 1968 statement of medical condition, signed by the 
Veteran, reflects that there was no change in the Veteran's 
medical condition since his last separation examination.

VA treatment records from May 2000 through June 2006 are 
silent as to any complaints of tinnitus, and reflect one 
report of a history of right ear tympanic membrane 
reconstruction.  Specifically, in September 2004, the Veteran 
complained of a hearing problem and stated that he had a 
right ear tympanic membrane reconstruction in the 1980's.  
Physical examination of the right ear was normal.  The 
Veteran's VA treatment records are otherwise negative for any 
findings of or complaints of a right eardrum disorder.

A November 2005 private treatment record notes the Veteran's 
complaints of noise in his ears, described as ringing or 
crickets.  He denied earaches, ear drainage and fullness in 
the ears.  He noted dizziness or imbalance.  The Veteran 
stated that his tinnitus began 10 years prior, and was on and 
off daily.  He described the tinnitus as 


a moderate ringing noise.  The Veteran also reported noise 
exposure during service, and stated that he underwent right 
ear surgery in 1992.  Physical examination was normal, except 
for a well-healed right tympanoplasty.  The diagnosis was 
bilateral tinnitus.

A current diagnosis of tinnitus is of record, and the 
evidence also shows that the Veteran had a well-healed right 
tympanoplasty on physical examination.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  In addition, there is medical 
evidence that the Veteran's tinnitus was secondary to his 
bilateral hearing loss.  However, service connection is not 
in effect for bilateral hearing loss.  38 C.F.R. § 3.310; see 
Allen v. Brown, 7 Vet. App. 439 (1995)(en banc) (holding that 
service connection on a secondary basis requires evidence 
sufficient to show that the current disability was caused or 
aggravated by a service-connected disability).  Thus, service 
connection for tinnitus is not warranted on a secondary 
basis.

In addition, service connection for tinnitus or a right 
eardrum disorder is not warranted on a direct basis.  The 
service treatment records are negative for any complaints or 
findings of tinnitus or a right eardrum disorder.  Although 
the Veteran's service treatment records are negative for any 
evidence that the Veteran's tinnitus began during service, 
the Veteran provided competent and credible lay statements 
that he was exposed to acoustic trauma during service while 
on the rifle range with no hearing protection.  See Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) 
(noting that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence, although that 
alone may not bar a claim for service connection); Layno, 6 
Vet. App. at 469-70 (holding that a lay witness is competent 
to testify to that which the witness has actually observed 
and is within the realm of his personal knowledge).  Thus, 
the Board accepts the Veteran's lay statements as competent 
evidence that he was exposed to noise while on the rifle 


range during service.  However, the Veteran has not provided 
any lay statements or testimony that he incurred a right 
eardrum injury during service.  Thus, although there is 
credible lay evidence of inservice noise exposure with regard 
to the Veteran's tinnitus, there is no evidence that the 
Veteran incurred a right eardrum disorder during service.

The remaining evidence of record does not support a nexus 
between the Veteran's inservice noise exposure and any 
tinnitus, and does not reflect that the Veteran's residuals 
of a right ear ruptured eardrum are related to service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability).  
There is no medical or lay evidence of continuity of 
symptomatology for any tinnitus or right eardrum 
symptomatology since service discharge.  Indeed, in November 
2005, the Veteran reported that his tinnitus began in 1995, 
10 years prior and 27 years after service discharge.  The 
Veteran also noted that he underwent a right ear surgery in 
either 1992 or during the 1980's, a minimum of 12 years after 
service discharge.  Additionally, the first medical evidence 
of any tinnitus was in November 2005, over 37 years after 
service discharge.  The first medical evidence of record for 
a right eardrum disorder was in a September 2004 VA treatment 
record, over 36 years after service discharge, in which the 
Veteran stated that he had his right ear tympanic membrane 
reconstructed during the 1980's.

Moreover, there is no medical evidence providing the required 
nexus that any tinnitus or residuals of a right eardrum 
disorder are related to service, to include as due to an 
inservice acoustic injury.  This lack of cognizable evidence 
is particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of tinnitus is more 
than 37 years after the Veteran's period of service had 
ended, and the first evidence of record of a right eardrum 
disorder was 36 years after service ended.  See Mense, 1 Vet. 
App. at 356 (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  

The Board acknowledges the Veteran's belief that his current 
tinnitus and residuals of a right eardrum disorder are 
related to service.  The Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced while in service.  See, e.g., Layno, 6 Vet. App. 
at 469.  Nevertheless, although the Veteran's statements 
regarding his inservice acoustic trauma are competent 
evidence of an incident, the Veteran's statements that his 
tinnitus and residuals of a right eardrum disorder are 
related to service, to include an acoustic trauma in service, 
are not competent evidence of a nexus between any current 
disorder and service.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  
Absent medical evidence that the Veteran has tinnitus or 
residuals of a right eardrum disorder related to active 
service, service connection is not warranted.  Grottveit, 5 
Vet. App. at 93 (noting that the question of whether a 
diagnosed disability is etiologically related to active 
service requires competent medical evidence).  

As there is no competent evidence providing the required 
nexus between military service and tinnitus and residuals of 
a right eardrum disorder, service connection for is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert, 1 Vet. App. at 
56.

III.  Depression

The Veteran contends that service connection for depression, 
to include as secondary to bilateral hearing loss, is 
warranted.

The Veteran's service treatment records are negative for any 
complaints or findings of depression.  A September 1965 
entrance examination reflects that the Veteran's psychiatric 
status was normal.  A February 1966 stamp on the examination 
report reveals that no additional defects were discovered on 
inspection at that time.  In a September 1965 report of 
medical history, the Veteran denied a history of 


depression or excessive worry, trouble sleeping, nightmares, 
and nervous trouble of any sort.  The Veteran's December 1967 
separation examination also reflects that his psychiatric 
status was normal.  In a report of medical history, completed 
at that time, the Veteran denied a history of depression or 
excessive worry, frequent trouble sleeping, and nervous 
trouble of any sort.  In a January 1968 statement of medical 
condition, the Veteran reported that there was no change in 
his medical condition since his last separation examination.

VA treatment records from August 2001 through June 2006 
reflect complaints of and treatment for depression.  August 
2001 treatment records note the Veteran's complaints of 
depression.  He denied suicidal ideation.  A depression 
screen was positive.  The VA physician prescribed Elavil and 
referred the Veteran to the mental health clinic.  A later 
August 2001 treatment record indicates that the Veteran 
refused mental health clinic services.  A September 2004 
treatment record notes the Veteran's complaints of 
depression, and indicates that the Veteran had a prior 
medical history of depression.  The diagnosis was depression.  
The VA physician prescribed Prozac and referred the Veteran 
to the mental health clinic.  In June 2005, the Veteran 
complained of poor sleep, social isolation, occasional 
flashbacks, and depression.  The VA physician noted that the 
Veteran broke down during the interview.  Mental status 
examination revealed the Veteran to be alert and fully 
oriented.  He was appropriately dressed with good grooming.  
His thoughts were goal-directed and rational, his eye contact 
was fair, and his speech was normal.  His mood was subdued, 
and his affect was restricted.  The Veteran denied suicidal 
and homicidal ideation.  The diagnosis was depression, and a 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.  A December 2005 treatment record reflects that the 
Veteran was alert and fully oriented with clear speech and 
mentation.  His mood and affect were within normal limits.  
The diagnosis was depression, and the physician indicated 
that the Veteran was "doing fine."  

A May 2006 VA treatment record reflects the Veteran's 
continued complaints of poor sleep, social isolation, 
occasional flashbacks, and depression.  The Veteran also 
complained of avoidance of crowds.  He reported a 20 year 
history of alcohol dependence.  He noted that he worked at 
the post office and got along well with two 


out of thirty of his co-workers, but that he did not always 
get along with his immediate supervisors.  Mental status 
examination revealed the Veteran to be appropriately dressed 
with good grooming.  He was cooperative and his behavior was 
within normal limits.  His speech was somewhat pressured, and 
he had difficulty with articulation and structure.  His 
affect was restricted, his mood was sad and anxious, and his 
thought process was circumstantial.  No delusions or 
hallucinations were noted, and the Veteran denied suicidal 
and homicidal ideation.  The Veteran was alert and fully 
oriented, and his concentration was intact.  Intelligence was 
noted to be average, insight was limited, and judgment was 
intact.  The diagnosis was depression, and a GAF score of 70 
was assigned.

A July 2007 private medical treatment record reveals the 
Veteran's complaints of "nerves."  He reported inservice 
stressors including exposure to artillery and mortar attack 
with fragments of mortar hitting his tent, being on a bus to 
the Saigon Airport when the bus driver drove over people, 
witnessing 15 to 20 bodies of Vietnamese people piled up 
beside the entrance to a South Korea base, having his whole 
face peel off while at Cam Ranh Bay, and receiving sniper 
fire while on trips north out of Cam Ranh Bay.  He complained 
of symptoms including getting in heated arguments, social 
isolation, intrusive memories, vivid nightmares, trouble 
sleeping, irritability and short temper, depression, trouble 
with concentration and attention, and anxiety.  He noted 
thoughts of suicide without plan or intent, trouble trusting 
others, panic attacks, exaggerated startle response, and 
crying a lot but not in front of others.  He indicated that 
he got along with his wife and children and had one good 
friend, but otherwise had difficulty being around others.  
The private physician diagnosed PTSD with depression and 
anxiety and panic attacks, and a GAF score of 50 was 
assigned.

The Board finds that the evidence of record does not support 
service connection for depression.  There is medical evidence 
of current depression.  Degmetich, 104 F.3d at 1333 (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  However, there 
is no evidence that the Veteran's depression is related to a 
service-connected disorder.  Although the Veteran contends 
that his depression is secondary to his bilateral hearing 
loss, as 


discussed above, service connection is not in effect for 
bilateral hearing loss.  38 C.F.R. § 3.310; see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (holding that service 
connection on a secondary basis requires evidence sufficient 
to show that the current disability was caused or aggravated 
by a service-connected disability).  Accordingly, as there is 
no evidence that the Veteran's depression is proximately due 
to or the result of a service-connected disease or injury, 
service connection for depression is not warranted on a 
secondary basis.

The medical evidence of record also does not support direct 
service connection for depression.  As noted above, the 
Veteran has a current diagnosis of depression.  See 
Degmetich, 104 F.3d at 1333.  The Veteran's service treatment 
records, however, are negative for any complaints, diagnoses, 
or treatment for a psychiatric disorder.  See Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury).  
Moreover, there is no medical evidence of record that shows 
that a psychiatric disorder is related to service.  See id. 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  In addition, there is no medical or 
lay evidence of continuity of symptomatology for depression 
symptomatology since service discharge.  The first medical 
evidence of depression was in August 2001, over 33 years 
after service discharge.  Mense, 1 Vet. App. at 356 (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence demonstrating continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Accordingly, direct service connection for a 
psychiatric disorder is not warranted.

The Board acknowledges the Veteran's lay statements reporting 
his belief that his depression is related to service his 
bilateral hearing loss.  The Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced while in service.  See, e.g., Layno, 6 Vet. App. 
at 469.  Nevertheless, the Veteran's statements that his 
depression is related to service, or to his bilateral hearing 
loss, are not competent evidence of a nexus between any 
current disorder and service.  See Barr, 21 Vet. 


App. at 307.  Absent medical evidence that the Veteran has 
depression related to active service or a service-connected 
disorder, service connection is not warranted.  Grottveit, 5 
Vet. App. at 93 (noting that the question of whether a 
diagnosed disability is etiologically related to active 
service requires competent medical evidence).  

Because the medical evidence of record does not relate the 
Veteran's depression to his military service, or to a 
service-connected disorder, the preponderance of the evidence 
is against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus, to include as secondary to 
bilateral hearing loss, is denied.

Service connection for residuals of a right ear ruptured 
eardrum is denied.

Service connection for depression, to include as secondary to 
bilateral hearing loss, is denied.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
The Board finds that remand is required because VA has not 
yet met its duties under the VCAA. 

In August 2007, the Veteran submitted a July 2007 private 
medical treatment record, in which he described various 
inservice stressors which he believes led to his PTSD.  
Although the Veteran provided a waiver of RO consideration of 
this medical evidence, the Board concludes that additional 
development of the Veteran's PTSD claim is necessary based on 
this additional evidence.  Specifically, the July 2007 
private treatment record reflects the Veteran's report that 
during service, he was sent to Saigon where he was under 
artillery and mortar attack.  He noted that fragments of a 
mortar hit his tent, that he slept under a mattress inside 
the tent, and that he was very scared.  The Veteran also 
reported that while on a bus to the Saigon Airport, the bus 
driver ran over people, and that every time the bus driver 
turned onto a different street, he was either running over 
people on bicycles or hitting street vendors.  He indicated 
that he heard people screaming, and that he heard what 
sounded to him like people crunching under the bus tires.  In 
addition, the Veteran contended that, while in Cam Ranh Bay, 
he witnessed 15 to 20 bodies of Vietnamese people piled up 
beside the entrance to South Korea's base.  He noted that all 
of the killings were done by the South Korean soldiers.  The 
Veteran also reported that his whole face peeled off for no 
reason while he was at Cam Ranh Bay, and that he witnessed 
the spraying of Agent Orange.  Last, the Veteran alleged that 
he received sniper fire several times while on trips north 
out of Cam Ranh Bay.  Even though the stressors are 
incomplete and not all of the reported stressors are capable 
of verification due to the nature of the reported stressors, 
the RO should attempt to verify the reported stressors which 
are capable of verification with the U.S. Army and Joint 
Services Records Research Center (JSRRC).  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  

In attempting to obtain this evidence, the RO should inform 
the Veteran that his cooperation is essential to this task.  
As previously noted, the United States Court of Appeals for 
Veterans Claims (Court) has stated that, in cases such as 
this one, "[t]he factual data required, i.e., names, dates 
and places, are straightforward facts and do not place an 
impossible and onerous task on [the Veteran].  The duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood, 1 Vet. App. at 193.  If, upon 
remand, the 


RO is unsuccessful in developing evidence to verify the 
Veteran's alleged stressors, the RO must inform the Veteran 
that he is required to submit "other credible supporting 
evidence," such as the statements of fellow service members 
who witnessed the stressful events that the Veteran alleges 
he experienced in service.  38 C.F.R. § 3.304(f) (2008); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

Accordingly, the case is remanded for the following action:

1.  The RO must request from the Veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service.  The Veteran must be asked to 
provide specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO must ask the Veteran to 
comment specifically on the approximate 
date of which each incident occurred that 
he describes.  The Veteran must be advised 
that this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details, an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.  

2.  The RO must request all of the 
Veteran's personnel records and ensure 
that they are associated with the 


Veteran's claims file.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  The Veteran and his representative 
must be informed as to the result of these 
efforts.  The Veteran must then be given 
an opportunity to respond. 

3.  Whether or not the additional evidence 
is obtained, the RO must review the 
Veteran's claims file and prepare a 
summary of the claimed stressors.  The RO 
must send this summary and the information 
of record regarding the Veteran's service, 
including copies of any records relevant 
to the PTSD claim, to JSRRC, and must ask 
JSRRC to provide any available information 
that might corroborate the Veteran's 
alleged inservice stressors.  If JSRRC is 
unable to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the Veteran. 

4.  If, and only if, adequate verification 
of stressors is obtained, the Veteran must 
be provided with a VA psychiatric 
examination to determine whether he has a 
valid diagnosis of PTSD and to ascertain 
the nature, severity, and etiology of any 
PTSD found.  The RO must specify for the 
examiner the stressor or stressors that it 
has determined are established by the 
record and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The 


examiner must be provided with the entire 
claims file for review in conjunction with 
the examination.  All necessary special 
studies or tests, including psychological 
testing and evaluation, must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
Veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed. 

5.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures. 

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


